CHARLES J. SCHUCK, Judge.
During the month of June 1942, the state road commission, by its employees, was engaged in hauling gravel through the town of Ravenswood, West Virginia, and while said hauling was being carried on, one of the trucks so operated spilled about a bushel of gravel on the highway near the front of the store or business operated by the claimants. Seemingly, so far as the record reveals, no attention was paid to the gravel so spilled and deposited upon the highway, nor was any effort made by the employees of the state road commission to clean the highway by reason of the said gravel having been spilled or deposited thereon. One of the trucks of the state road commission, shortly after the spilling of the gravel, as aforesaid, ran into the same and caused one of the stone or gravel to be thrown or cast through the plate glass window of the claimants’ store or business building, causing damages to the extent of $92.00, after all salvage value had been considered.
The state road commission does not contest the claimants’ right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly m the sum of ninety-two dollars ($92.00).